      Case 3:17-cv-04426-JST Document 252 Filed 04/25/19 Page 1 of 3


 1   KEKER, VAN NEST & PETERS LLP         BAKER BOTTS L.L.P.
     ROBERT A. VAN NEST - # 84065         KURT M. PANKRATZ -#24013291 (Pro Hac Vice)
 2   rvannest@keker.com                   kurt.pankratz@bakerbotts.com
     LEO L. LAM - # 181861                CHAD C. WALTERS - # 24034730 (Pro Hac Vice)
 3   llam@keker.com                       chad.walters@bakerbotts.com
     MATTHEW M. WERDEGAR - # 200470       JAMES C. WILLIAMS - # 24075284 (Pro Hac Vice)
 4   mwerdegar@keker.com                  james.williams@bakerbotts.com
     JUSTINA SESSIONS - # 270914          HARRISON G. RICH - # 24083730 (Pro Hac Vice)
 5   jsessions@keker.com                  harrison.rich@bakerbotts.com
     BAILEY HEAPS - # 295870              CLARKE STAVINOHA - # 24093198 (Pro Hac Vice)
 6   bheaps@keker.com                     clarke.stavinoha@bakerbotts.com
     DAVID J. ROSEN - # 296139            MORGAN GRISSUM - # 24084387 (Pro Hac Vice)
 7   drosen@keker.com                     morgan.grissum@bakerbotts.com
     NEHA MEHTA - # 298771                BRYAN D. PARRISH - # 24089039)(Pro Hac Vice)
 8   nmehta@keker.com                     bryan.parrish@bakerbotts.com
     ANNA PORTO - #319903                 CASEY L. SHOMAKER - #24110359 (Pro Hac Vice)
 9   aporto@keker.com                     casey.shomaker@bakerbotts.com
     633 Battery Street                   2001 Ross Avenue, Suite 900
10   San Francisco, CA 94111-1809         Dallas, TX 75201
     Telephone: 415 391 5400              Telephone: 214 953 6500
11   Facsimile: 415 397 7188              Facsimile: 214 953 6503

12   Attorneys for Defendant              WAYNE O. STACY - # 341579
     ZSCALER, INC.                        wayne.stacy@bakerbotts.com
13                                        101 California Street, Suite 3600
                                          San Francisco, CA 94111
14                                        Telephone: 415 291 6206
                                          Facsimile: 415 2916306
15
                                          Attorneys for Plaintiff
16                                        SYMANTEC CORPORATION

17                          UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO
18

19
      SYMANTEC CORPORATION,                      Case No. 3:17-cv-04426-JST
20
                     Plaintiff,                  STIPULATED REQUEST AND
21                                               [PROPOSED] ORDER AMENDING THE
             v.                                  SCHEDULING ORDER
22
      ZSCALER, INC.,                             Ctrm:        9
23
                                                 Judge:       Honorable Jon S. Tigar
                     Defendant.
24
                                                 Date Filed: June 22, 2017
25                                               Trial Date: June 15, 2020

26

27

28

            STIPULATED REQUEST AND [PROPOSED] ORDER AMENDING THE SCHEDULING ORDER
                                     Case No. 3:17-cv-04426-JST
     1315166.v3
       Case 3:17-cv-04426-JST Document 252 Filed 04/25/19 Page 2 of 3


 1            Plaintiff Symantec Corporation (“Symantec”) and Defendant Zscaler, Inc., (“Zscaler”), by

 2   and through their respective counsel, hereby stipulate and agree as follows:

 3            WHEREAS, the Court issued a Scheduling Order (ECF No. 241) setting case deadlines through

 4   trial;

 5            WHEREAS, Symantec requested and Zscaler agreed to extend the deadline for the cut-off

 6   of fact discovery in view of trial conflicts for members of Symantec’s counsel;

 7            NOW, THEREFORE, THE PARTIES HEREBY AGREE AND STIPULATE TO request

 8   an order from the Court extending the deadline for fact discovery cutoff by two weeks as set forth

 9   below:

10       Event                                                   Deadline           Proposed Deadline
11       Fact discovery cut-off                             June 14, 2019           June 28, 2019
12       Expert disclosures                                 August 20, 2019         No change.
13       Expert rebuttal                                    October 8, 2019         No change.
14       Expert discovery cut-off                           November 15, 2019       No change.
15       Opening briefs, dispositive and Daubert motions    January 17, 2020        No change.
16       Opposition briefs, dispositive & Daubert motions   February 5, 2020        No change.
17
         Reply briefs, dispositive and & Daubert motions    February 25, 2020       No change.
18
                                                            March 19, 2020 at
         Hearing, dispositive and Daubert hearing                                   No change.
19                                                          2:00 p.m.

20       Exchange of exhibits and exhibit list              May 1, 2020             No change.

21       Motions in limine                                  May 12, 2020            No change.

22       Oppositions to motions in limine                   May 19, 2020            No change.

23       Pretrial conference statement                      May 22, 2020            No change.

24       Pretrial conference                                May 29, 2020            No change.

25                                                          June 15, 2020 at
         Trial                                                                      No change.
                                                            8:00 a.m.
26

27

28
                                                       1
              STIPULATED REQUEST AND [PROPOSED] ORDER AMENDING THE SCHEDULING ORDER
                                       Case No. 3:17-cv-04426-JST
      Case 3:17-cv-04426-JST Document 252 Filed 04/25/19 Page 3 of 3


 1   DATED: April 25, 2019

 2   Respectfully submitted,

 3
     BAKER BOTTS L.L.P.                                  KEKER, VAN NEST & PETERS LLP
 4

 5    /s/ Bryan D. Parrish                                /s/ Leo L. Lam
     Kurt M. Pankratz (SBN 24013291) (Pro Hac Vice)      ROBERT A. VAN NEST - # 84065
 6     kurt.pankratz@bakerbotts.com                      rvannest@keker.com
     Chad C. Walters (SBN 24034730) (Pro Hac Vice)       LEO L. LAM - # 181861
 7                                                       llam@keker.com
       chad.walters@bakerbotts.com                       MATTHEW M. WERDEGAR - # 200470
     James Williams (SBN 24075284) (Pro Hac Vice)        mwerdegar@keker.com
 8
       james.williams@bakerbotts.com                     JUSTINA SESSIONS - # 270914
 9   Harrison Rich (SBN 24083730) (Pro Hac Vice)         jsessions@keker.com
       harrison.rich@bakerbotts.com                      BAILEY HEAPS - # 295870
10   Clarke Stavinoha (SBN 24093198) (Pro Hac Vice)      bheaps@keker.com
                                                         DAVID J. ROSEN - # 296139
       clarke.stavinoha@bakerbotts.com
11                                                       drosen@keker.com
     Bryan D. Parrish (SBN 24089039) (Pro Hac Vice)      NEHA MEHTA - # 298771
       bryan.parrish@bakerbotts.com                      nmehta@keker.com
12
     Morgan E. Grissum (SBN 24084387) (Pro Hac Vice)     ANNA PORTO - #319903
13     morgan.grissum@bakerbotts.com                     aporto@keker.com
     Casey L. Shomaker (SBN 24110359) (Pro Hac Vice)     633 Battery Street
14    casey.shomaker@bakerbotts.com                      San Francisco, CA 94111-1809
      2001 Ross Avenue, Suite 700                        Telephone: 415 391 5400
15                                                       Facsimile: 415 397 7188
      Dallas, TX 75201
      Tel: (214) 953-6500/Fax: (214) 953-6503            Attorneys for Defendant
16
                                                         ZSCALER, INC.
17   Wayne O. Stacy (SBN 341579)
      wayne.stacy@bakerbotts.com
18   101 California Street, Suite 3600
     San Francisco, CA 94111
19   Tel: (415) 291-6206/Fax: (415) 291-6306
20
     Jennifer C. Tempesta (SBN 4397089) (Pro Hac Vice)
21    jennifer.tempesta@bakerbotts.com
     30 Rockefeller Plaza
22   New York, NY 10112
     Tel: (212) 408-2500/Fax: (212) 408-2501
23
     Attorneys for Plaintiffs
24

25

26

27

28
                                                  2
            STIPULATED REQUEST AND [PROPOSED] ORDER AMENDING THE SCHEDULING ORDER
                                     Case No. 3:17-cv-04426-JST
